In an action for an injunction and money damages by reason of the defendants’ interference with plaintiff’s easement of a right of way, in which, after a trial, a judgment was entered on February 25, 1963 in favor of the plaintiff for money damages only, the plaintiff appeals from an order of the Supreme Court, Kings Comity, dated August 9, 1963 and made after entry of the judgment, granting defendants’ motion for an injunction, pending determination of plaintiff’s appeal from the judgment, restraining plaintiff from “trespassing, obstructing, excavating- or otherwise disrupting the condition” of the land in which the right of way lies. Order reversed, with $10 costs and disbursements, and motion denied. The courts have no inherent power to grant temporary injunctions; the power to grant such injunctions is limited to that given by the Legislature (Bachman v. Harrington, 184 N. T. 458, 462; Spears V. *834Mathews, 66 N. Y. 127; Kleinman v. Kleinman, 283 App. Div. 1063). Section 818 of the Civil Practice Act, in effect at the time of the making of the order under review, provided that a temporary injunction “ may not be granted after final judgment ” (Cf. CPLR, § 6311). Beldoek, P. J., Ughetta, Christ, Brennan and Hill, J J., concur.